        Case 2:20-cv-01666-JCM-DJA Document 16
                                            14 Filed 03/16/21
                                                     03/15/21 Page 1 of 5



 1 LUCIAN J. GRECO, JR., ESQ.
   Nevada State Bar No. 10600
 2 JARED G. CHRISTENSEN, ESQ.
   Nevada State Bar No. 11538
 3 DELEELA M. WEINERMAN, ESQ.
   Nevada State Bar No. 13985
 4 BREMER WHYTE BROWN & O’MEARA LLP
   1160 N. TOWN CENTER DRIVE
 5 SUITE 250
   LAS VEGAS, NV 89144
 6 TELEPHONE: (702) 258-6665
   FACSIMILE: (702) 258-6662
 7 lgreco@bremerwhyte.com
   jchristensen@bremerwhyte.com
 8 dweinerman@bremerwhyte.com
 9 Attorneys for Defendant,
   JAMES RIVER INSURANCE COMPANY
10
11                               IN THE UNITED STATES DISTRICT COURT
12                                       DISTRICT OF NEVADA
13
14 MARK A. ST. AMAND, an individual,          )         Case No. 2:20-cv-01666-JCM-DJA
                                              )
15               Plaintiff,                   )         STIPULATION AND ORDER TO
                                              )         EXTEND DISCOVERY
16         vs.                                )
                                              )         (FIRST REQUEST)
17   JAMES RIVER INSURANCE COMPANY; )
     DOES Employees 1-10; DOE Individuals 11- )
18   20; ROE Corporations 21-30, inclusive,   )
                                              )
19               Defendants.                  )
                                              )
20
21            All of the parties hereto, and for good cause described in this stipulation, and in
22 accord with Local Rule 6-1 and Local Rule 26-3, the parties hereby request this
23 Honorable Court to adopt and approve this stipulated extension to the discovery plan
24 and continue the discovery deadlines for 90-days as requested herein.
25                                I.   LOCAL RULE IA 6-1 IS SATISFIED
26            This is the first request for extension of discovery deadlines filed by the parties.
27 Pursuant to the Discovery Plan and Scheduling Order from October 9, 2020, the
28 following dates govern for purposes of discovery:
                                                   1

     1156.651 4816-1087-2032.1
        Case 2:20-cv-01666-JCM-DJA Document 16
                                            14 Filed 03/16/21
                                                     03/15/21 Page 2 of 5



 1            1. Discovery Cutoff Date:                            June 14, 2021
 2            2. Amendment of Pleadings:                           March 16, 2021
 3            3. Expert Designations:                              April 15, 2021
 4            4. Rebuttal Expert Designations:                     May 17, 2021
 5            5. Dispositive Motions:                              July 14, 2021
 6            6. Joint Pre-Trial Order:                            August 13, 2021
 7            While the parties would like to reach a settlement, due to Covid-19, there have
 8 been delays in conducting discovery and the parties recently reach an agreement to
 9 allow Plaintiff to amend the Complaint to add another Defendant. As such, Plaintiff is
10 in the process of Amending the Complaint. Therefore, the parties need additional time
11 to conduct discovery in preparation for initial expert disclosures. Moreover, additional
12 time is required to conduct any additional written discovery, schedule depositions and
13 to complete discovery. Accordingly, the parties are requesting a 90-day extension to
14 all discovery deadlines.
15            The instant request comports with Local Rule IA 6-1, in that no request is being
16 made after the expiration of the specified period.
17                               I.   LOCAL RULE 26-3 IS SATISFIED
18            The instant request to extend discovery deadlines satisfies the requisites of Local
19 Rule 26-3. Additionally, good cause exists for the extension. While the parties would
20 like to reach a settlement, due to Covid-19, there have been delays in conducting
21 discovery and the parties recently reach an agreement to allow Plaintiff to amend the
22 Complaint to add another Defendant. As such, Plaintiff is in the process of Amending
23 the Complaint to add another Defendant. Therefore, the parties need additional time to
24 conduct discovery in preparation for initial expert disclosures. Moreover, additional
25 time is required to conduct any additional written discovery, schedule depositions and
26 to complete discovery. As a result, the parties request all discovery deadlines be
27 extended 90-days.
28            Listed below is a statement specifying the discovery completed in this case:
                                                   2

     1156.651 4816-1087-2032.1
        Case 2:20-cv-01666-JCM-DJA Document 16
                                            14 Filed 03/16/21
                                                     03/15/21 Page 3 of 5



 1 Plaintiff’s Initial Disclosures Pursuant to Fed.                September 24, 2020
     R. Civ. P. 26(a)(1)
 2
     Defendant James River Insurance Company’s                     October 30, 2020
 3 Initial Early Case Conference List of Witnesses
     and Documents Pursuant to FRCP 26(a)(1)
 4 Plaintiff’s First Set of Requests for Production                January 7, 2021
     To Defendant
 5
     Defendant James River Insurance Company’s                     February 8, 2021
 6 First Supplement to Early Case Conference
     List of Witnesses and Documents Pursuant to
 7 FRCP 26(a)(1)
 8 Defendant James River Insurance Company’s                       February 8, 2021
   Responses to Plaintiff’s First Set of Requests
 9 for Production of Documents
10 First Supplement to Plaintiff’s Initial Disclosures             March 10, 2021
     Pursuant to Fed. R. Civ. P. 26(a)91)
11
              Due to Covid-19, there have been delays in conducting discovery and the parties
12
     recently reach an agreement to allow Plaintiff to amend the Complaint to add another
13
     Defendant. As such, Plaintiff is in the process of Amending the Complaint. Therefore,
14
     the parties need additional time to conduct discovery in preparation for initial expert
15
     disclosures. Moreover, additional time is required to conduct any additional written
16
     discovery, schedule depositions and to complete discovery. As a result, the parties
17
     request all discovery deadlines be extended 90-days. Due to the fact that a new
18
     Defendant is being added to the litigation, it is necessary to extend the discovery
19
     deadlines so there is time to procure all relevant records, exchange any additional
20
     written discovery, obtain experts, schedule depositions and conduct any other
21
     necessary discovery.
22
              Finally, under Local Rule 26(4), it is necessary to articulate a proposed schedule
23
     for completing all remaining discovery. The parties are requesting an additional 90
24
     days be afforded for discovery.
25
              The following deadlines are requested.
26
              1. Discovery Cutoff Date:                            September 13, 2021
27
              2. Amendment of Pleadings:                           June 15, 2021
28
                                                   3

     1156.651 4816-1087-2032.1
        Case 2:20-cv-01666-JCM-DJA Document 16
                                            14 Filed 03/16/21
                                                     03/15/21 Page 4 of 5



 1            3. Expert Designations:                             July 15, 2021
 2            4. Rebuttal Expert Designations:                    August 16, 2021
 3            5. Dispositive Motions:                             October 13, 2021
 4            6. Joint Pre-Trial Order:                           November 12, 2021
 5            The parties hereby stipulate to the proposed changes in the discovery deadlines.
 6
 7 Dated this 15th day of March 2021                  Dated this 15th day of March 2021
 8 COGBURN LAW                                        BREMER WHYTE BROWN &
                                                      O’MEARA, LLP
 9
10
11
     By: /s/ Joseph J. Troiano                        By: /s/ Deleela M. Weinerman
     Jamie S. Cogburn, Esq.                           Lucian J. Greco, Jr, Esq.
12   Nevada Bar No. 8409                              Nevada Bar No. 10600
13
     Joseph J. Troiano, Esq.                          Jared G. Christensen, Esq.
     Nevada Bar No. 12505                             Nevada Bar No. 11538
14   Attorneys for Plaintiff                          Deleela M. Weinerman, Esq.
15   Mark A. St. Amand                                Nevada Bar No. 13985
                                                      Attorneys for Defendant,
16                                                    James River Insurance Company
17
18
19
20
21
22
23
24
25
26
27
28
                                                  4

     1156.651 4816-1087-2032.1
        Case 2:20-cv-01666-JCM-DJA Document 16
                                            14 Filed 03/16/21
                                                     03/15/21 Page 5 of 5



 1                                      ORDER
 2                                IT IS SO ORDERED:
 3
 4                                       ____________________________________
 5                                       UNITED STATES MAGISTRATE JUDGE
                                                 March 16, 2021
 6                                       Dated: _____________________________
 7            The STIPULATION AND ORDER TO EXTEND DISCOVERY (FIRST
 8 REQUEST) in 2:20-cv-01666-JCM-DJA was submitted by:
 9 BREMER WHYTE BROWN & O’MEARA LLP
10 By:     /s/ Deleela M. Weinerman
     Lucian J. Greco, Jr, Esq.
11   Nevada State Bar No. 10600
     Jared G. Christensen, Esq.
12   Nevada State Bar No. 11538
     Deleela M. Weinerman
13   Nevada State Bar No. 13985
     Attorneys for Defendant,
14   James River Insurance Company
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            5

     1156.651 4816-1087-2032.1
